DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 05/11/2022.
4. All rejections and/or objections previously made are hereby withdrawn.
Allowable Subject Matter
5. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
Prosecution history of the parent application 15698557 (filed 09/07/2017 and US Patent 10803119 issued 10/13/2020);
A terminal disclaimer against above US Patent filed and approved 05/19/2022;
The Summary of an Applicant initiated interview of 05/13/2022;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-24 are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 03/11/2022, the rejections were made to claims 1-24  under 35 U.S.C. § 103 as being unpatentable over 
Mysore et al.: "SEMI-SUPERVISED SOURCE SEPARATION USING NON-NEGATIVE TECHNIQUES", (U.S. Patent Application Publication 20130132077 A1, filed May 27, 2011 and published May 23, 2013, hereafter "Mysore"), and in view of 
Guralnick: "WORKOUT MUSIC PLAYBACK MACHINE", (U.S. Patent US 9,880,805 B1, filed September 23, 2014 and issued April 2, 2015).

The application is dedicated to an automated identifying of cover song, by steps in detail including identify query audio based on using search query rights metadata associated with the audio, applying constant Q transform on query time slices of the query audio, binarizing the constant Q transformed query time slices, executing a two-dimensional Fourier transform on query time windows within the binarized and constant Q transformed query time slices to generate two-dimensional Fourier transforms of the query time windows, generate a query data structure based on the two-dimensional Fourier transforms, select a subset audio of a reference database and identifying the query audio as a cover rendition of the reference audio based on a comparison between the query and reference data structures.

In a response to the above Office Actions of 03/11/2022, the Remarks, Arguments and Amendment filed 05/11/2022, in respect of independent claims, the Applicant argued that “”Guralnick fails to overcome the deficiencies of Mysore. Guralnick defines "[w]orkout music is also a combination of song sequences or song recordings arranged following the sequence of song titles selected by the user as user input." Guralnick, col. 18, II. 15-17. In particular, Guralnick describes "[t]he workout music is generated in accordance with song edit data stored in the memory, the song edit data providing information on arranging song segments into at least one edited song recording of an original musical recording of the original musical recordings." Id., at col. 3, 11. 11-16. However, arranging song segments of an original musical recording into a combination of the song segments is not a cover rendition of reference  audio and, thus, does not teach or suggest one or more processors to execute instructions to identify query audio as a cover rendition of reference audio based on a comparison between a query data structure and a reference data structure associated with the reference audio."”.

In view of the application’s backgrounds and fields of endeavor, and the application specifically reciting the subject matters of identifying query audio involving utilizing Q transform and two-dimensional Fourier transforms and identifying the query audio as a cover rendition of the reference audio based on a comparison between the query data structure and a reference data structure associated with the reference audio.
 The Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“identifying, using one or more processors, query audio from a content source based on a search query using rights metadata associated with the query audio;
executing, using the one or more processors, a constant Q transform on query time slices of the query audio;
binarizing, using the one or more processors, the constant Q transformed query time slices;
executing, using the one or more processors, a two-dimensional Fourier transform on query time windows within the binarized and constant Q transformed query time slices to generate two-dimensional Fourier transforms of the query time windows;
generating, using the one or more processors, a query data structure based on a sequential order of the two-dimensional Fourier transforms;
selecting, using the one or more processors, a subset of a reference database based on the rights metadata, the subset including reference audio; and
identifying, using the one or more processors, the query audio as a cover rendition of the reference audio based on a comparison between the query data structure and a reference data structure associated with the reference audio.”.

An update search on prior art in domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1, 9 and 17 are also among the merits of allowable subject matter of the application. 

Claims 2-8), (10-16) and (18-24) are directly or indirectly dependent upon the independent claims 1, 9 and 17, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-24 are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 21, 2022